Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 1 of 10 PageID:
                                 108004




                    EXHIBIT A
Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 2 of 10 PageID:
                                 108005


                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 IN RE JOHNSON & JOHNSON TALCUM                   MDL NO. 16-2738 (FLW) (LHG)
 POWDER PRODUCTS MARKETING, SALES                 JUDGE FREDA L. WOLFSON
 PRACTICES, AND PRODUCTS LIABILITY                MAG. JUDGE LOIS H. GOODMAN
 LITIGATION

 KAREN LYNNE DAVIS AND JAMES DAVIS,               COMPLAINT AND JURY DEMAND
                  Plaintiffs,
        v.
 JOHNSON & JOHNSON, JOHNSON &                     Civil Action No: 3:19-cv-20394
 JOHNSON CONSUMER, INC., IMERYS TALC
                                                  DIRECT FILED ACTION
 AMERICA, INC. F/K/A LUZENAC AMERICA,
 INC., AND PERSONAL CARE PRODUCTS
 COUNCIL ("PCPC").

                   Defendants.

        FIRST AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

         The Plaintiff(s) named below file(s) this Short Form Complaint

    and Demand for Jury Trial against Defendants named below by and

    through the undersigned counsel. Plaintiff(s) incorporate(s) by reference

    the allegations contained in Plaintiffs’ Master Long Form Complaint in

    In re: Talcum Powder Products Marketing, Sales Practices, and

    Products Liability Litigation, MDL No. 2738 in the United States District

    Court for the District of New Jersey. Plaintiff(s) file(s) this Short Form

    Complaint as permitted by Case Management Order No. 1 of this Court.

          In addition to those causes of action contained in Plaintiffs’ Master

    Long Form Complaint, where certain claims require specific pleadings and/

    or amendments, Plaintiff(s) shall add and include them herein.
 Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 3 of 10 PageID:
                                  108006


                            IDENTIFICATION OF PARTIES

     Identification of Plaintiff(s)

1.   Name of individual injured due to the use of talcum powder product(s):
      Karen Lynne Davis
                                                                                         .

     2.    At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of
      Ocean Springs, Mississippi
                                                                                                  .
                                                                                                  ..




3.   Consortium Claim(s): The following individual(s) allege damages for loss
                       James Davis
     of consortium:



     4.       Survival and/or Wrongful Death Claims:

                 Name and residence of Decedent Plaintiff when she suffered the
                                                      Karen Lynne Davis,
     talcum powder product(s) related death:
      10598 D'Iberville Boulevard, Suite B D'Iberville, MS 39540


                                                    September 4, 1949
     5.       Plaintiff/Decedent was born on                                      and died on
      December 5, 2019
                                                                                                  .

                                                                                      surviving
     6.       Plaintiff is filing this case in a representative capacity as the
      husband                  of the
                                        deceased Karen. L. Davis
                                                                   , having been duly appointed

     as the                                                        by the         Court of
      pursuant to Miss. Code § 11-7-13                                                            .
 Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 4 of 10 PageID:
                                  108007


         7.   As a result of using talcum powder products, Plaintiff/Decedent suffered

         personal and economic injur(ies) that are alleged to have been caused by the

         use of the products identified in Paragraph 16 below, but not limited to, the

         following:

                                  injury to herself

                                  injury to the person represented
                           ✔      wrongful death
                           ✔      survivorship action
                           ✔      economic loss
                           ✔      loss of services
                           ✔      loss of consortium

                                  other:




         Identification of Defendants

8.       Plaintiff(s)/Decedent Plaintiff(s) is/are suing the following Defendant(s)

         (please check all that apply) 1:

               □
               ✔      Johnson & Johnson

               □
               ✔      Johnson & Johnson Consumer Inc.


     1
      If additional Counts and/or Counts directed to other Defendants are alleged by the specific
     Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
     allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements
     of the Federal Rules of Civil Procedure, and the Defendants against whom they are alleged
     must be specifically identified on a separate sheet of paper attached to this Short Form
     Complaint.
Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 5 of 10 PageID:
                                 108008


             □      Imerys Talc America, Inc. (“Imerys Talc”)

             □      Personal Care Products Council (“PCPC”)

      Additional Defendants:

      □      Other(s) Defendant(s) (please specify):




                                  JURISDICTION & VENUE

      Jurisdiction:

      9.     Jurisdiction in this Short Form Complaint is based on:

            □
            ✔       Diversity of Citizenship

             □      Other (The basis of any additional ground for jurisdiction must

      be pled in sufficient detail as required by the applicable Federal Rules of Civil

      Procedure).



      Venue:

10.   District Court(s) and Division (if any) in which venue was proper where you

      might have otherwise filed this Short Form Complaint absent the direct filing

      Order entered by this Court and to where remand could be ordered by the

      Judicial Panel for trial:
      United States District Court for the Southern District of Mississippi
  Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 6 of 10 PageID:
                                   108009



                                 CASE SPECIFIC FACTS

      11.   Plaintiff(s) currently reside(s) in (City, State):
      Ocean Springs, Mississippi
                                                                                    .

      12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder

      product(s) injury, Plaintiff/Decedent resided in (City, State):
      Ocean Springs, Mississippi
                                                                                    .

13.   The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in
                      Ocean Springs, Mississippi
      (City/State):                                       on
      October 22, 2018
                                  (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using talcum
                                                            Approximately 1957
      powder product(s) on or about the following date: _______________ and

      continued the use of talcum powder product(s) through about the following date:
      Approximately 2010
      ___________________.

      15.   The Plaintiff/Decedent purchased talcum powder product(s) in the
                              Mississippi
      following (State(s)):                                                         .

      16.   Plaintiff/Decedent used the following talcum powder products:

            □
            ✔         Johnson & Johnson’s Baby Powder

            □
            ✔         Shower to Shower
  Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 7 of 10 PageID:
                                   108010


                                   CAUSES OF ACTION

      17.   Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long

      Form Complaint and Jury Demand as if fully set forth herein.

18.   The following claims and allegations asserted in the Master Long Form

      Complaint and Jury Demand are herein adopted by reference by Plaintiff(s):

            □      Count I: Products Liability – Strict Liability – Failure to Warn
                   (Against Imerys Talc)

            □
            ✔      Count II: Products Liability – Strict Liability – Failure to Warn
                   (Against the Johnson & Johnson Defendants)

            □      Count III: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against Imerys Talc)

            □
            ✔      Count IV: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against the Johnson & Johnson
                   Defendants)

            □
            ✔      Count V: Breach of Express Warranties (Against the Johnson &
                   Johnson Defendants)

            □
            ✔      Count VI: Breach of Implied Warranty of Merchantability (Against
                   the Johnson & Johnson Defendants)

            □      Count VII: Breach of Implied Warranty of Fitness for a Particular
                   Purpose (Against the Johnson & Johnson Defendants)

            □      Count VIII: Negligence (Against Imerys Talc)

            □      Count IX: Negligence (Against the Johnson & Johnson Defendants)

            □      Count X: Negligence (Against PCPC)

            □
            ✔      Count XI: Negligent Misrepresentation (Against the Johnson &
Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 8 of 10 PageID:
                                 108011


               Johnson Defendants)

        □
        ✔      Count XII: Fraud (Against the Johnson & Johnson Defendants)

        □      Count XIII: Fraud (Against PCPC)

        □
        ✔      Count XIV: Violation of State Consumer Protection Laws of the
             Mississippi
  State of                                             (Against the Johnson &

  Johnson Defendants).

        □      Count XV: Fraudulent Concealment (Against Imerys Talc)

        □
        ✔      Count XVI: Fraudulent Concealment (Against the Johnson &
               Johnson Defendants)

        □      Count XVII: Fraudulent Concealment (Against PCPC)

        □
        ✔      Count XVIII: Civil Conspiracy (Against All Defendants)

        □
        ✔      Count XIX: Loss of Consortium (Against All Defendants)

        □
        ✔      Count XX: Punitive Damages (Against All Defendants)

        □
        ✔      Count XXI: Discovery Rule and Tolling (Against All Defendants)

        □
        ✔      Count XXII: Wrongful Death (Against All Defendants)

        □
        ✔      Count XXIII: Survival Action (Against All Defendants)

        □      Furthermore, Plaintiff(s) assert(s) the following additional theories

  and/or State Causes of Action against Defendant(s) identified in Paragraph nine

  (9) above. If Plaintiff(s) includes additional theories of recovery, to the extent they

  require specificity in pleadings, the specific facts and allegations supporting these

  theories must be pled by Plaintiff(s) in a manner complying with the requirements
Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 9 of 10 PageID:
                                 108012


  of the Federal Rules of Civil Procedure.




        WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

  Defendants of compensatory damages, punitive damages, interest, costs of suit,

  and such further relief as the Court deems equitable and just, and as set forth in the

  Master Long Form Complaint as appropriate.


                                   JURY DEMAND

        Plaintiff(s) hereby demand a trial by jury as to all claims in this action.


  Dated: February 27, 2020                    Respectfully Submitted by,
                                              __________________________
                                              Wendy R. Fleishman
                                              New York Bar No. 2500429
                                              Lieff Cabraser Heimann & Bernstein, LLP
                                              250 Hudson Street, 8th Floor
                                              New York, NY 10013
                                              wfleishman@lchb.com
                                              Sarah R. London (CA Bar No. 267083)
                                              Kelly K. McNabb (NY Bar No. 5362967)


                                              Counsel for Plaintiffs
                                              Lieff Cabraser Heimann & Bernstein, LLP
Case 3:16-md-02738-FLW-LHG Document 12480-1 Filed 02/27/20 Page 10 of 10 PageID:
                                  108013
                                          Buche & Associates, P.C.
                                          John Karl Buche (TX Bar No. 24012352)
                                          1201 Shepherd Dr.
                                          Houston, TX 77007


                                          Counsel for Plaintiffs
                                          Buche & Associates, P.C.
